EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the proposal amendment of claims on 7/13/2033, followed by an interview with Applicant’s Attorney, John W. Ogilvie, Reg. No. 37,987, on 6/29/2022.
  














The application has been amended as follows: 
In the claimed listing filed on 05/19/2022, please amend further claims 1, 8, 15, and 16 as follows:

Claim 1.  (Currently Amended) A system configured with prune-and-prioritize functionality to assist analysis of event data which relates to a circumstance that is under investigation by an analyst, the system comprising:
a digital memory;
a digital processor in operable communication with the memory;
an event data pruner which upon execution by the processor prunes event data which resides at least partially in the memory, thereby condensing event data or excluding event data or doing both
a similarity metric which upon execution by the processor quantifies similarity of two or more clusters;
a cluster creator which upon execution by the processor creates clusters based on pruned event data, the cluster creator configured to create clusters according to a clustering algorithm by using the similarity metric, the cluster creator configured to generate a dendrogram using a hierarchical clustering algorithm and a dynamically calculated dendrogram cutoff which delimits a set of clusters to be ranked
a cluster ranker which upon execution by the processor ranks clusters according to one or more factors, thereby prioritizing event data of clusters for inspection;
a user interface; and 
a results presenter which upon execution by the processor configures the user interface to present at least a portion of the pruned event data of at least some clusters according to their cluster ranks;
whereby the system assists analysis and prioritized inspection of event data by the analyst, by surfacing organized event data that is relevant to the circumstance or by supporting comparison of clusters from before and after a change in the circumstance, or both.

Claim 8.  (Currently Amended) A method utilizing prune-and-prioritize functionality for assisting analysis of event data which relates to a circumstance that is under investigation by an analyst, the method comprising:
pruning the event data by condensing at least some of the event data or by excluding at least some of the event data or by doing both, wherein the event data comprises call stack data and the pruning provides a data reduction ratio of at least ten to one, where the data reduction ratio is calculated as the number of call stack traces relative to the number of clusters 
automatically creating clusters based on pruned event data, the clusters being created according to a similarity metric by using a clustering algorithm without relying on a k-means clustering or otherwise requiring a prior specification of the number of clusters to create;
ranking at least some of the clusters according to one or more factors, thereby prioritizing event data of clusters for inspection; and
presenting through a user interface at least a portion of the pruned event data of at least some clusters according to their cluster ranks;
whereby the method assists analysis by surfacing organized event data that is relevant to the circumstance, thus allowing prioritized inspection of event data by the analyst.

Claim 15. (Currently Amended) The method of claim 8, wherein the clusters are created without using a k-means clustering or a prior specification of the number of clusters to create

Claim 16. (Currently Amended)  A computer-readable storage medium configured with data and instructions which upon execution perform a prune-and-prioritize method for assisting analysis of a large collection of event data which relates to a circumstance that is under investigation by an analyst, the method comprising:
pruning the large collection of event data down to a small collection of event data by condensing at least some of the event data or by excluding at least some of the event data or by doing both, and wherein pruning the event data comprises at least one of the following condensing activities:
condensing a call stack frame which includes a module name and one or more routine names, by excluding the routine names and keeping the module name, or condensing multiple adjacent call stack frames, which each include the same module name, into a single call stack frame which includes that module name
vectorizing at least a portion of the pruned event data, thereby producing vectors;
automatically creating clusters based on at least some of the vectors, the clusters being created according to a similarity metric by using a clustering algorithm
ranking at least some of the clusters according to one or more factors, thereby prioritizing event data of vectors of clusters for inspection; and
presenting through a user interface at least a portion of the pruned event data of at least some vectors of at least some clusters according to their cluster ranks;
whereby the method assists analysis by surfacing organized event data that is relevant to the circumstance, thus allowing prioritized inspection of event data by the analyst.
-------------------END----------------------






Examiner’s Statement of Reasons for Allowance
This action is in response to the claimed listing filed on 05/19/2022.
Claims 1-20 are allowed.   
The following is an examiner's statement of reasons for allowance: 
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to a system (Claims 1-7), a method (Claims 8-15), and a computer-readable storage medium (Claims 16-20), where the claims recite, in part, to include at least features,
 “… an event data pruner which upon execution by the processor prunes event data which resides at least partially in the memory, thereby condensing event data or excluding event data or doing both, wherein the event data comprises call stack data or log data or both;
a similarity metric which upon execution by the processor quantifies similarity of two or more clusters;
a cluster creator which upon execution by the processor creates clusters based on pruned event data, the cluster creator configured to create clusters according to a clustering algorithm by using the similarity metric, the cluster creator configured to generate a dendrogram using a hierarchical clustering algorithm and a dynamically calculated dendrogram cutoff which delimits a set of clusters to be ranked;”,  
as recited in independent claim 1;

“…pruning the event data by condensing at least some of the event data or by excluding at least some of the event data or by doing both, wherein the event data comprises call stack data and the pruning provides a data reduction ratio of at least ten to one, where the data reduction ratio is calculated as the number of call stack traces relative to the number of clusters;
automatically creating clusters based on pruned event data, the clusters being created according to a similarity metric by using a clustering algorithm without relying on a k-means clustering or
otherwise requiring a prior specification of the number of clusters to create;”,
as recited in independent claim 8; and

“…pruning the large collection of event data down to a small collection of event data by condensing at least some of the event data or by excluding at least some of the event data or by doing both, and wherein pruning the event data comprises at least one of the following condensing activities: condensing a call stack frame which includes a module name and one or more routine names, by excluding the routine names and keeping the module name, or condensing multiple adjacent call stack frames, which each include the same module name, into a single call stack frame which includes that module name;”
as recited in independent claim 16.
Close prior arts of record, Parsa and Adamoli in combination, are applied for addressing prioritizing pruning data to the claimed recitation.  Parsa and in view of Adamoli do not show the teaching of the above features as addressed in allowable subject matter. The above features are incorporated. Further search is provided; accordingly, the features as recited above are not found in the prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



TTV
July 15, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191